Title: From James Madison to Joseph Jones, [24] October 1780
From: Madison, James
To: Jones, Joseph


Dear SirPhilada. Octr. [24,] 1780
Your favor of the 9th. which ought to have come on Monday last did not arrive till Thursday. That of the 17th: came yesterday according to expectation.

I wish it was in my power to enable you to satisfy the uneasiness of people with respect to the disappointment in foreign succour. I am sensible of the advantage which our secret enemies take of it. I am persuaded also that those who ought to be acquainted with the cause [of] it are sensible of it; and as they give no intimations on the subject it is to be inferred they are unable to give any that would prevent the mischief. It is so delicate a subject, that with so little probability of succeeding, it would perhaps be hardly prudent to suggest it. As soon as any solution comes out you shall be furnished with it.
I have informed Pleasants that you would write to him from Richmond, and on application to Pemberton was promised a written sketch of his terms which I have not yet received. if it comes before this is sealed I shall enclose it.
We continue to receive periodical alarms from the Commissary’s & Quarter Master’s departments. The season is now arrived when provision ought to be made for a season that will not admit of transportation, and when the monthly supplies must be subject to infinite disappointments even if the States were to do their duty. But instead of Magazines being laid in[,] our army is living from hand to mouth, with a prospect of being soon in a condition still worse. How a total dissolution of it can be prevented in the course of the winter is for any resources now in prospect utterly inexplicable, unless the States unanimously make a vigorous & speedy effort to form Magazines for the purpose. But unless the States take other methods to procure their specific supplies than have prevailed in most of them, their utmost efforts to comply with the requisitions of Congress can be only a temporary relief. This expedient as I take it was meant to prevent the emission of money. Our own experience as well as the example of other Countries made it evident that we could not by taxes draw back to the treasury the emissions as fast as they were necessarily drawn out. We could not follow the example of other Countries by borrowing, neither our own Citizens nor foreigners being willing to lend as far as our wants extended. To continue to emit ad infinitum was thought more dangerous than an absolute occlusion of the press. Under these circumstances the expedient of specific requisitions was adopted for supplying the necessities of the war. But it is clear the success of this expedient depends on the mode of carrying it into execution. If instea[d] of executing it by specific taxes, State emissions or Commissary’s & Q. master’s certificates which are a worse species of emissions, are recurred to[,] what was intended for our relief will only hasten our destruction.

As you are at present a legislator I will take the liberty of hinting to you an idea that has occurred on this subject. I take it for granted that taxation alone is inadequate to our situation. You know as well as I do how far we ought to rely on loans to supply the defect of it. Specific taxes as far as they go are a valuable fund but from local and other difficulties will never be universally and sufficiently adopted. Purchases with State money or certificates will be substituted. In order to prevent this evil and to insure the supplies therefore I would propose, that they be diffused and proportioned among the people as accurately as circumstances will admit, that they be impress[ed] with vigor and impartiality, and paid for in certificates not transferrible & be redeemable at some period subsequent to the war at specie value and bearing an intermediate interest. The advantage of such a scheme is this, that it would anticipate during the war the future revenues of peace, as our Enemies and all other modern nations do. It would be compelling the people to lend the public their commodities, as people elsewhere lend their money to purchase commodities. It would be a permanent resourse by which the war might be supported as long as the earth should yield its increase. This plan differs from specific taxes only in this that as an equivalent is given for what is received much less nicety would be requisite in apportioning the supplies among the people, and they might be taken in places where they are most wanted. It differs from the plan of paying for supplies in state emissions or common certificates in this, that the latter produce all the evils of a redundant medium, whereas the former not being transferrible can not have that effect, and moreover do not require the same degree of taxes during the war.
We were informed a few days ago by Genl. Washington that the fleet with about two thousand troops on board had fallen down [the river] towards the Hook, but as nothing further has since come fro[m him] on that subject I conclude they still remain there. The Cork [fleet,] it is said has at last arrived amounting to upwards of 1[00 Sail.] No further account has been received here of the capture [of] the English Jamaica fleet. There has been a report today that the Prizes of the Saratoga mentioned in my last are in the river
Letters from Governor Clinton mention that two parties from Canada consisting of near 1000 each had appeared on their frontier. The one by the way of Ticonderoga & lake George, the other by the way of the Oneida lake. They have already done some mischief and threaten to do a good deal more.
Although the Genl.’s victory in the Supreme has sa[ved him] from the mortification of being ejected by our late  it has not from the vexation of being pursued by  [He] is now trying the skill of his lawyer in framing a new a[ppeal] and means to carry the Genl. over the whole ground [again.] The old lady is at home very ill. He has made no attempts yet to regain her house & her effects.
I am Dr Sr. Yr. Affectionate friend
J. Madison Jnr.
I shall enclose to the Govr. a copy of the proceedings of the Board of Officers with respect to Andre’s case. I suppose [you] can get a sight of it from him
A confirmation of the  Capture of the B. fleet is just recd from Mr. Harrison at Cadiz. Some of the prizes were in that bay when he wrote. 1000 Highland Troops for the East Indies were on board.
